ITEMID: 001-70354
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF SVINTITSKIY AND GONCHAROV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Not necessary to examine under Art. 13;Violation of P1-1;Pecuniary and non-pecuniary damage -  financial awards (global);Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses (Convention proceedings) - partial awards
TEXT: 7. The applicants were born in 1954 and 1960, respectively, and live in the city of Kirovograd, Ukraine.
8. Until 1998 the applicants served as career officers in military unit A-425. In 1998, the applicants retired.
9. Upon retirement, the applicants were entitled to different types of compensation and payments. As these entitlements went unpaid, they instituted proceedings in the Cherkassy Garrison Military Court against military unit A-0425 for their recovery.
10. On 13 August 1998 the court found for Mr Svintitskiy and awarded him UAH 2,376.37.
11. On 24 September 1998 the court found for Mr Goncharov and awarded him UAH 670.
12. These court decisions were not appealed and came into force. The execution writs were sent to the Kirovograd Bailiffs' Service for enforcement.
13. Between March 1999 and March 2000 the applicants lodged numerous complaints with the local departments of justice and defence and with the local prosecutor's office about the non-enforcement of the judgments in their favour.
14. By letter of 6 September 1999, the head of the economic department of the Ministry of Defence informed the applicants that the judgments in their favour remained unenforced due to the lack of sufficient funding from the State Budget.
15. By letter of 12 January 2000, the Kirovograd District Prosecutors' Office informed the Mr Svintitskiy that the judgment in his favour could not be enforced due to the lack of funds of the debtor, and the impossibility of attaching the debtor's property since it belonged to the State.
16. On 1 August 2001 the judgment in favour of Mr Goncharov was enforced in full.
17. On 17 September 2001 the judgment in favour of Mr Svintitskiy was enforced in full.
18. The relevant domestic law is summarised in the judgment of Voytenko v. Ukraine (no 18966/02, §§ 20-25, 29 June 2004).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
